Exhibit 10.68

 

 

Confidential Treatment Requested by Speed Commerce, Inc.

 

CONSENT AND SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT

 

THIS CONSENT SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT (this “Amendment”), is entered into as of May 11, 2015, by and among
SPEED COMMERCE, INC., a Minnesota corporation (the “Company”), the Guarantors
listed on the signature pages hereof, the Lenders (as defined in the Credit
Agreement (as hereinafter defined)) listed on the signature pages hereof, and
GARRISON LOAN AGENCY SERVICES LLC, (“GLAS”), as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”) and GLAS, as collateral agent for the
Secured Parties (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”, and together with the Administrative
Agent, collectively, the “Agents” and each an “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Guarantors, the lenders from time to time party
thereto (“Lenders”) and Agents are parties to that certain Amended and Restated
Credit and Guaranty Agreement dated as of November 21, 2014 (as amended by the
Consent and First Amendment, dated as of April 14, 2015, as amended hereby and
as may be further amended, restated, supplemented or otherwise modified from
time to time, after giving effect to this Amendment, the “Credit Agreement”);
and

 

WHEREAS, the Agents and the Lenders agree to amend the Credit Agreement on the
terms set forth herein, subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1.     Defined Terms. Capitalized terms used but not defined herein shall have
the respective meanings ascribed to such terms in the Credit Agreement.

 

2.     Amendments to Credit Agreement. Upon satisfaction of the conditions to
effectiveness set forth in Section 4 below, the Credit Agreement is hereby
amended as follows:

 

(a)     Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the defined term “Applicable Margin” in its entirety as follows:

 

“Applicable Margin” means:

 

(a)     with respect to Closing Date Term Loans, a percentage, per annum, equal
to eleven percent (11.00%); and

 

(b)     with respect to Restatement Date Term Loans, a percentage, per annum,
equal to eleven percent (11.00%).

 

(b)     The defined term “Consolidated Adjusted EBITDA” which is set forth in
Section 1.1 of the Credit Agreement is hereby amended by (i) inserting “plus” at
the end of clause (i)(n) thereof and (ii) inserting the following new clause
(i)(o) immediately following clause (i)(n) thereof:

 

(o) additional amounts for restructuring, transaction fees and expenses and
other one-time charges not to exceed Two Million Five Hundred Thousand Dollars
($2,500,000) in the aggregate, subject to approval of the Administrative Agent
in each instance,

 

 
 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc.

 

(c)     The defined term “Consolidated Adjusted EBITDA” is further amended by
(i) inserting “plus” at the end of clause (iii)(d) thereof and (ii) inserting
the following new clause (iii)(e) immediately following clause (iii)(d) thereof:

 

(e)  the add-backs scheduled on Annex B (limited to the actual amount of any
such write-off or write-down).

 

(d)     The defined term “Consolidated EBITDA” which is set forth in Section 1.1
of the Credit Agreement is hereby amended by (i) inserting “plus” at the end of
clause (i)(i) thereof and (ii) inserting the following new clause (i)(j)
immediately following clause (i)(i) thereof:

 

(j)  the add-backs scheduled on Annex B (limited to the actual amount of any
such write-off or write-down).

 

(e)     Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Fee Letter” in its entirety as follows:

 

“Fee Letter” means that certain second amended and restated fee letter agreement
dated as of the Second Amendment Effective Date between Company and
Administrative Agent.

 

(f)     Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new defined terms in the appropriate alphabetical order:

 

“Liquidity” means, at the time of determination unrestricted cash of the Credit
Parties in Controlled Accounts.

 

“*” means *.

 

“*” means *.

 

“*” means *.

 

“Second Amendment Effective Date” means May 11, 2015.

 

“Stifel” means Stifel, Nicolaus & Company, Incorporated.

 

“Stifel Engagement Letter” means that certain engagement letter, dated as of
April 16, 2015, by and between Stifel and Company, as in effect on the date
hereof (or any amendment to, or restatement of, such engagement letter entered
into that is not in violation of Section 5.15(b)).

 

(g)     Section 5.1 of the Credit Agreement is hereby amended by amending and
restating clause (d) thereof in its entirety as follows:

 

(d)     Compliance Certificate. Together with each delivery of financial
statements of Company and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c) and the 13-week cash flow forecast pursuant to Section 5.1(s), a duly
executed and completed Compliance Certificate;

 

 
2

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc.

 

(h)     Section 5.1 of the Credit Agreement is hereby amended by (i) deleting
the “and” at the end of clause (q) thereof, (ii) replacing the “.” at the end of
clause (r) thereof with “; and” and (iii) inserting a new clause (s) therein in
the appropriate numerical order as follows:

 

(s)     on a weekly basis, delivered on the Wednesday of every week (with the
first such forecast due on May 13, 2015), as of the last Business Day of the
prior week (which for the first such forecast shall be May 8, 2015), an updated
13-week cash flow forecast in a form reasonably acceptable to the Administrative
Agent for the Credit Parties and their Subsidiaries (it being acknowledged that
the form delivered on the Second Amendment Effective Date is reasonably
acceptable to the Administrative Agent), together with a (i) comparison of
actual results to previous projections for such period, (ii) management
explanation for any material variance between actual results to previous
projections for such period and (iii) Compliance Certificate signed by the Chief
Financial Officer of Company certifying to compliance with the Liquidity
covenant set forth in Section 6.8(a).

 

(i)     Section 5 of the Credit Agreement is hereby amended by inserting a new
Section 5.15 in the appropriate numerical order as follows:

 

5.15.     *.

 

(a)     *.

 

(b)     *.

 

(c)     *.

 

(d)     *.

 

(e)     *.

 

(f)     *.

 

(g)     *.

 

(h)     *.

 

(i)     *.

 

(j)     Section 5 of the Credit Agreement is hereby amended by inserting a new
Section 5.16 in the appropriate numerical order as follows:

 

5.16. Financial Advisor. Company shall engage a third-party financial advisor
reasonably satisfactory to the Administrative Agent (the “Financial Advisor”) to
assist

management of Company and Stifel in the compilation of diligence and other
materials as the Company explores its strategic initiatives. Company will
execute an engagement letter, in form and substance reasonably satisfactory to
the Administrative Agent, with the Financial Advisor no later than May 22, 2015,
and shall continue to engage the Financial Advisor on the terms therein at all
times thereafter, unless otherwise agreed by the Administrative Agent. Company
shall cause the Financial Advisor to diligently pursue the full scope of its
engagement at all times from and after the Second Amendment Effective Date.
Company will promptly provide (and in any event within one (1) Business Day of
execution thereof) the Administrative Agent with a copy of the executed
engagement letter with respect to the Financial Advisor upon its execution.

 

__________________

*Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 
3

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc.

 

(k)     Section 6.8 of the Credit Agreement is hereby amended by amending and
restating clause (a) thereof in its entirety as follows:

 

(a)     Minimum Liquidity. Company shall report Liquidity to the Administrative
Agent of not less than $1,000,000 on a weekly basis.

 

(l)     Section 6.8 of the Credit Agreement is hereby amended by amending and
restating the table contained in clause (b) thereof in its entirety as follows:

 

Fiscal Quarter

Fixed Charge

Coverage Ratio

December 31, 2014

1.15:1.00

March 31, 2015

1.15:1.00

June 30, 2015

1.00:1.00

September 30, 2015

0.75:1.00

December 31, 2015

0.90:1.00

March 31, 2016

0.70:1.00

June 30, 2016

1.25:1.00

September 30, 2016

1.25:1.00

December 31, 2016

1.25:1.00

March 31, 2017

1.30:1.00

June 30, 2017

1.30:1.00

September 30, 2017

1.30:1.00

December 31, 2017

1.30:1.00

March 31, 2018

1.35:1.00

June 30, 2018

1.35:1.00

September 30, 2018

1.35:1.00

December 31, 2018

1.35:1.00

March 31, 2019 and each Fiscal Quarter thereafter

1.50:1.00

 

 
4

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc.

 

(m)     Section 6.8 of the Credit Agreement is hereby amended by amending and
restating the table contained in clause (c) thereof in its entirety as follows:

 

Fiscal Quarter

Ending

Leverage
Ratio

December 31, 2014

4.50:1.00

March 31, 2015

4.50:1.00

June 30, 2015

5.50:1.00

September 30, 2015

6.25:1.00

December 31, 2015

5.25:1.00

March 31, 2016

5.25:1.00

June 30, 2016

3.50:1.00

September 30, 2016

3.40:1.00

December 31, 2016

3.30:1.00

March 31, 2017

3.10:1.00

June 30, 2017

3.00:1.00

September 30, 2017

3.00:1.00

December 31, 2017

3.00:1.00

March 31, 2018

2.60:1.00

June 30, 2018 and each Fiscal Quarter thereafter

2.50:1.00

 

 
5

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc.

 

(n)     Section 6.8 of the Credit Agreement is hereby amended by amending and
restating the table contained in clause (d) thereof in its entirety as follows:

 

Four Fiscal Quarter

period (unless

otherwise noted

below) Ending

Consolidated

EBITDA

one Fiscal Quarter period ending December 31, 2014

$3,000,000

two Fiscal Quarter period ending March 31, 2015

$5,750,000

June 30, 2015

$10,700,000

September 30, 2015

$10,700,000

December 31, 2015

$14,250,000

March 31, 2016

$16,000,000

June 30, 2016

$21,000,000

September 30, 2016

$22,500,000

December 31, 2016

$22,500,000

March 31, 2017

$25,000,000

June 30, 2017

$25,000,000

September 30, 2017

$25,000,000

December 31, 2017

$25,000,000

March 31, 2018

$25,000,000

June 30, 2018

$25,000,000

September 30, 2018

$25,000,000

December 31, 2018

$25,000,000

March 31, 2019

$25,000,000

 

 
6

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc.

 

(o)     Section 6.8 of the Credit Agreement is hereby amended by amending and
restating clause (e) thereof in its entirety as follows:

 

(e)     Maximum Consolidated Capital Expenditures. Company shall not, and shall
not permit its Subsidiaries to, make or incur Consolidated Capital Expenditures,
in any Fiscal Quarter and Fiscal Year indicated below, in an aggregate amount
for Company and its Subsidiaries in excess of the corresponding amount set forth
below opposite such Fiscal Quarter or Fiscal Year, as applicable:

 

Fiscal

Quarter/Fiscal

Year

Consolidated
Capital Expenditures

For the Fiscal Year ending March 31, 2015

$12,000,000

For the Fiscal Quarter ending June 30, 2015

$3,300,000

For the Fiscal Quarter ending September 31, 2015

$5,170,000

For the Fiscal Quarter ending December 31, 2015

$770,000

For the Fiscal Quarter ending March 31, 2016

$660,000

For the Fiscal Year ending March 31, 2017

$12,000,000

For the Fiscal Year ending March 31, 2018

$12,000,000

For the Fiscal Year ending March 31, 2019

$13,000,000

 

provided, that to the extent that the amount of Consolidated Capital
Expenditures made in any Fiscal Year is less than the maximum amount permitted
above during such Fiscal Year (without giving effect to any additional amount
available as a result of this proviso), (i) up to fifty percent (50.0%) of such
difference may be carried forward and used in the immediately succeeding Fiscal
Year (but not any subsequent Fiscal Year), and (ii) in such immediately
succeeding Fiscal Year, Consolidated Capital Expenditures shall be applied,
first, to the permissible amount of Consolidated Capital Expenditures for such
Fiscal Year, and, second, to the portion so carried forward; provided, further,
that to the extent that the amount of Consolidated Capital Expenditures made in
any Fiscal Quarter during any Fiscal Year is less than the maximum amount
permitted above during such Fiscal Quarter, up to one hundred percent (100%) of
such difference may be carried forward to subsequent Fiscal Quarters and used in
the same Fiscal Year.

 

(p)     Section 8.1 of the Credit Agreement is hereby amended by amending and
restating clause (c) thereof in its entirety as follows:

 

(c)     Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.5, Section 5.1, Section
5.2, Section 5.3, Section 5.4, Section 5.5, Section 5.6, Section 5.7, Section
5.8, Section 5.9, Section 5.10, Section 5.11, Section 5.14, Section 5.15,
Section 5.16 or Section 6; or

 

 
7

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc.

 

(q)     Exhibit C to the Credit Agreement is hereby amended and restated in its
entirety in the form attached hereto as Exhibit A.

 

(r)     There is hereby added an Annex B to the Credit Agreement in the form
attached hereto as Annex B.

 

3.     Consent. Company has notified the Agents and the Lenders that it may
issue Capital Stock after the date hereof for Cash proceeds in an aggregate
amount of up to $2,700,000 (the “Specified Equity Proceeds”), which shall be
used to finance the general corporate purposes of Company (the “Specified Use of
Proceeds”). Company has requested that the Specified Equity Proceeds not be
required to be used to prepay the Obligations, and the Administrative Agent is
willing to approve the Specified Use of Proceeds under clause (v) of Section
2.13(c) such that no prepayment of the Obligations is required with the
Specified Equity Proceeds. Subject to the terms and conditions of this
Amendment, the Administrative Agent hereby consents to and approves of the
Specified Use of Proceeds under clause (v) of Section 2.13(c) such that no
prepayment of the Obligations is required with the Specified Equity Proceeds.
Each Lender party hereto hereby acknowledges and agrees that the Administrative
Agent has the discretion to grant such consent under Section 2.13(c) of the
Credit Agreement.

 

4.     Conditions. The effectiveness of this Amendment is subject to the
following conditions:

 

(a)     the execution and delivery of this Amendment by the Company, Guarantors,
Agents, and each of the Lenders;

 

(b)     the execution and delivery of the Second Amended and Restated Fee Letter
by the Company and the Administrative Agent;

 

(c)     the execution and delivery of an amendment to the Intercreditor
Agreement by the Lenders and Agent in form and substance satisfactory to the
Lenders;

 

(d)     the Administrative Agent shall have received a 13-week cash flow and
Liquidity forecast for Company and its Subsidiaries in form and substance
satisfactory to the Administrative Agent; and

 

(e)     the truth and accuracy of the representations and warranties contained
in Section 5;

 

(f)     the Company shall have paid all fees, costs and expenses of the Agents
and Lenders in connection with this Amendment and the Second Amended and
Restated Fee Letter executed in connection therewith, including without
limitation, the Second Amendment Closing Fee (as defined in the Second Amended
and Restated Fee Letter), and all transactions contemplated hereby, including,
without limitation, reasonable fees, costs and expenses of Agents’ and Lenders’
counsel.

 

 
8

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc.

 

5.     Representations and Warranties. The Credit Parties hereby represent and
warrant to each Agent and each Lender as follows:

 

(a)     each Credit Party is a corporation or limited liability company, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation;

 

(b)     each Credit Party has the power and authority to execute, deliver and
perform its obligations under this Amendment;

 

(c)     the execution, delivery and performance by the Credit Parties of this
Amendment has been duly authorized by all necessary action and does not and will
not require any registration with, consent or approval of, notice to or action
by, any Person (including any Governmental Authority);

 

(d)     this Amendment constitutes the legal, valid and binding obligation of
the Credit Parties, enforceable against each Credit Party in accordance with its
terms;

 

(e)     immediately before and after giving effect to this Amendment, no Default
or Event of Default exists or shall exist;

 

(f)     all representations and warranties contained in the Credit Agreement are
true and correct as of the date hereof, except to the extent made as of a
specific date, in which case each such representation and warranty is true and
correct as of such date; and

 

(g)     by its signature below, each Credit Party agrees that it shall
constitute an Event of Default if any representation or warranty made herein is
untrue or incorrect in as of the date when made or deemed made.

 

6.     Agreement in Full Force and Effect as Amended. Except as specifically
amended hereby, the Credit Agreement and the other Credit Documents shall remain
in full force and effect and are hereby ratified and confirmed as so amended.
Except as expressly set forth herein, this Amendment shall not be deemed to be
an amendment or modification of any provisions of the Credit Agreement or any
other Credit Document or any right, power or remedy of the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, any other Credit
Document, or any other document, instrument and/or agreement executed or
delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case, whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. This Amendment
also shall not preclude the future exercise of any right, remedy, power, or
privilege available to the Lenders whether under the Credit Agreement, the other
Credit Documents, at law or otherwise and nothing contained herein shall
constitute a course of conduct or dealing among the parties hereto. All
references to the Credit Agreement shall be deemed to mean the Credit Agreement
as modified hereby. This Amendment shall not constitute a novation or
satisfaction and accord of the Credit Agreement or the other Credit Documents,
but shall constitute an amendment thereof. The parties hereto agree to be bound
by the terms and conditions of the Credit Agreement and the Credit Documents as
amended by this Amendment, as though such terms and conditions were set forth
herein. Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Credit Agreement as amended by this Amendment, and each reference herein or
in any other Credit Document to the “Credit Agreement” shall mean and be a
reference to the Credit Agreement as amended and modified by this Amendment.

 

7.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment and any number of separate counterparts, each of which
when so executed, shall be deemed an original and all said counterparts when
taken together shall be deemed to constitute but one and the same instrument.

 

 
9

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc.

 

8.     Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each Credit Party and its successors and assigns and Lenders and
their successors and assigns.

 

9.     FATCA. Company and the Credit Parties do not believe that the amendments
made pursuant to this Amendment shall be treated as a “significant modification”
of the Loans under Treasury Regulation Section 1.1001-3 and as such the Loans
should still constitute a grandfathered obligation for the purposes of FATCA. 
From and after the Second Amendment Effective Date, Company and the Credit
Parties shall jointly and severally indemnify the Administrative Agent and
Lenders, and hold them harmless from, any and all losses, claims, damages,
liabilities and related expenses, including taxes and the fees, charges and
disbursements of any counsel for any of the foregoing, arising in connection
with the Administrative Agent’s and Lenders’ treating, for purposes of
determining withholding Taxes imposed under FATCA, the Loans as modified hereby
as qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

10.     Further Assurance. Each Credit Party hereby agrees from time to time, as
and when requested by any Lender, to execute and deliver or cause to be executed
and delivered, all such documents, instruments and agreements and to take or
cause to be taken such further or other action as such Lender may reasonably
deem necessary or desirable in order to carry out the intent and purposes of
this Amendment, the Credit Agreement, and the Credit Documents.

 

11.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS.

 

12.     Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

 

13.     Reaffirmation. Each Credit Party as debtor, grantor, pledgor, guarantor
or in other any other similar capacity hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Credit Documents to which it is a party. Each Credit Party hereby consents to
this Amendment and acknowledges that each of the Credit Documents remains in
full force and effect and is hereby ratified and reaffirmed. Except as expressly
set forth herein, the execution of this Amendment shall not operate as a waiver
of any right, power or remedy of the Lenders, constitute a waiver of any
provision of any of the Credit Documents or serve to effect a novation of the
Obligations.

 

14.     Acknowledgment of Rights; Release of Claims. Each Credit Party hereby
acknowledges that: (a) it has no defenses, claims or set-offs to the enforcement
by any Lender or Agent of Credit Parties’ liabilities, obligations and
agreements on the date hereof; (b) to its knowledge, each Lender and Agent have
fully performed all undertakings and obligations owed to it as of the date
hereof; and (c) except to the limited extent expressly set forth in this
Amendment, each Lender and Agent do not waive, diminish or limit any term or
condition contained in the Credit Agreement or any of the other Credit
Documents. Each Credit Party hereby waives, releases, remises and forever
discharges the Lenders and Agents, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Agents (“Releasees”) from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, to the extent known on or prior
to the date hereof, which the Company or any other Credit Party ever had or now
has against the any of the Releasees which relates, directly or indirectly, to
the Loans or the Credit Documents or any acts or omissions of the Releasees in
respect of the Loans or the Credit Documents and arising from any event
occurring on or prior to the date hereof. Without limiting the generality of the
foregoing, each Credit Party waives and affirmatively agrees not to contest: (a)
the right of each Agent and each Lender to exercise its rights and remedies
under the Credit Agreement, this Amendment or the other Loan Documents, or (b)
any provision of this Amendment.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 
10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

 

SPEED COMMERCE, INC.,
a Minnesota corporation

 

By:                                                                       
Name:
Title:

 

SPEED COMMERCE CORP.,
a Minnesota corporation

 

By:                                                                       
Name:
Title:

 

SPEED FC MEXICAN HOLDCO, INC.,
a Delaware corporation

 

By:                                                                       
Name:
Title:

 

FIFTH GEAR ACQUISITIONS, INC.,
a Minnesota corporation

 

By:                                                                       
Name:
Title:

 

 


--------------------------------------------------------------------------------

 

 

 

 

GARRISON LOAN AGENCY SERVICES LLC,
as Administrative Agent, Collateral Agent, Lead Arranger, Syndication Agent and
Documentation Agent

 

By:                                                                       
Name:
Title:

 

GARRISON MIDDLE MARKET FUNDING CO-INVEST LLC,
as a Lender

 

By:                                                                       
Name:
Title:

 

GARRISON FUNDING 2015-2 LP,
as a Lender

 

By:                                                                       

Name:
Title:

 

GARRISON FUNDING 2013-2 LTD.,
as a Lender

 

By: Garrison Funding 2013-2 Manager LLC, as Collateral Manager

 

By:                                                                       
Name:
Title:

 

GMMF LOAN HOLDINGS LLC,
as a Lender

 

By:                                                                       
Name:
Title:

 

 


--------------------------------------------------------------------------------

 

 

 

AIMS PRIVATE CREDIT OPPORTUNITIES, L.P.
as a Lender

 

By: AIMS Private Credit Opportunities Advisors, L.L.C.,

its General Partner

 

By: GSAM GEN-PAR, L.L.C.,

its Managing Member

 

 

By:                                                                       
Name: Jonathan Snider
Title: Authorized Signatory

 

 


--------------------------------------------------------------------------------

 

 

 

CITY NATIONAL BANK,
as a Lender

 

By:                                                                       
Name:
Title:

 

 


--------------------------------------------------------------------------------

 

 

 

EAST WEST BANK,
as a Lender

 

By:                                                                       
Name:
Title:

 

 


--------------------------------------------------------------------------------

 

 

 

CREDIT SUISSE PARK VIEW BDC, INC.
(f/k/a Credit Suisse Corporate Credit Solutions, LLC),
as a Lender

 

By:                                                                       
Name:

 

 


--------------------------------------------------------------------------------

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT C TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

Article ICOMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.     I am the Chief Financial Officer of SPEED COMMERCE, INC. (“Company”).

 

2.     I have reviewed the terms of that certain Amended and Restated Credit and
Guaranty Agreement, dated as of November 21, 2014 (as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Company, certain
Subsidiaries of Company, as Guarantors, the Lenders party thereto from time to
time, GARRISON LOAN AGENCY SERVICES LLC, as Administrative Agent, Collateral
Agent, Lead Arranger, Syndication Agent and Documentation Agent, and I have
made, or have caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of Company and its Subsidiaries during
the accounting period covered by the attached [financial statements]1/[13-week
cash flow forecast]2.

 

3.     The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
certificate, except as set forth in a separate attachment, if any, to this
certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which Company has taken, is
taking, or proposes to take with respect to each such condition or event.

 

4.     [The financial statements attached hereto fairly present, in all material
respects, the financial condition of Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.]3

 

5.     [The 13-week cash flow forecast is attached hereto together with a (i)
comparison of actual results to previous projections for such period, and (ii)
management explanation for any material variance between actual results to
previous projections for such period.]4

 

The foregoing certifications, together with the computations set forth in the
Annex A hereto and the [financial statements]/[13-week cash flow forecast]5
delivered with this certificate in support hereof, are made and delivered
[_________], [____] pursuant to Section [5.1(d)]/[5.1(s)] of the Credit
Agreement.

 

SPEED COMMERCE, INC.

 

 

By:                                                        

Name:

Title: Chief Financial Officer



 



--------------------------------------------------------------------------------

1 To be delivered with Compliance Certificates delivered pursuant to Section
5.1(d)

2 To be delivered with Compliance Certificates delivered pursuant to Section
5.1(s)

3 To be delivered with Compliance Certificates delivered pursuant to Section
5.1(d)

4 To be delivered with Compliance Certificates delivered pursuant to Section
5.1(s)

5 To be delivered with Compliance Certificates delivered pursuant to Sections
5.1(d) or (s) respectively

 

 


--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc.

 

ANNEX A TO

AMENDED AND RESTATED COMPLIANCE CERTIFICATE

 

Article IIFOR THE [Calendar Week] [FISCAL QUARTER] [Fiscal YEAR] ENDING
[_________], 201[__]6.

 

1.     Consolidated Adjusted EBITDA7:     (i) - (ii) + (iii)
=     $[___,___,___]

 

     (i)    (a)     Consolidated Net Income:                                    
$[___,___,___]

 

             (b)     Consolidated Interest
Expense:                           $[___,___,___]

 

             (c)     provisions for taxes based on income:              
$[___,___,___]

 

             (d)     total depreciation expense:                             
    $[___,___,___]

 

             (e)     total amortization
expense:                                   $[___,___,___]

 

             (f)     non-recurring expenses and losses (to be offset by any

corresponding income or gains resulting from Company’s sale

of the Divested Business, including personnel costs, lease costs

for Company’s location at 7400 49th Avenue North, New Hope,

MN 55428, and the buy-back of certain accounts receivable,

incurred prior to September 30, 2014, and in an amount to

be determined after completion of financial statements for

the Fiscal Quarter of the Company ending June 30, 2014

(provided that the cash outlay in connection therewith on

and after July 1, 2014 shall not exceed Eight Million Dollars

               ($8,000,000))):                                                               
  $[___,___,___]

 

 

6Each of the definitions for Consolidated EBITDA, Consolidated Fixed Charges,
Consolidated Interest Expense, Consolidated Net Income, Consolidated Total Debt
and Consolidated Total Debt are subject to Section 6.8(f) of the Credit
Agreement; including, for Consolidated Fixed Charges and Consolidated Net
Income, with respect to the Divested Business:

With respect to any period during which a Permitted Acquisition or an Asset Sale
(including, without limitation, the Divested Business pursuant to the Divested
Business Documents) has occurred (each, a “Subject Transaction”), for purposes
of determining compliance with the financial covenants set forth in this Section
6.8 and for all other purposes which such calculations may be used under this
Agreement, Consolidated Adjusted EBITDA, Consolidated Fixed Charges, and the
components of each, shall be calculated with respect to such period on a pro
forma basis (including pro forma adjustments approved by Administrative Agent in
its sole discretion) using the historical audited financial statements of any
business so acquired or to be acquired, or divested or to be divested, and the
consolidated financial statements of Company and its Subsidiaries which shall be
reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period).

7For purposes of calculating Consolidated Adjusted EBITDA as of any date of
measurement ending on or before March 31, 2014, Consolidated Adjusted EBITDA
shall be deemed to be the amount set forth in the table below for the periods
indicated therein:

Period:

 

Consolidated Adjusted EBITDA

 

Fiscal Quarter ended March 31, 2014

    $6,409,000  

Fiscal Quarter ended June 30, 2014

    $2,794,000  

Fiscal Quarter ended September 30, 2014

    $4,605,000  

 

 
 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc.

 

(g)     one-time reasonable and documented out-of-pocket physical

moving expenses and transportation expenses relating to the

relocation of certain customers from Company’s warehouse

at 10300 Sanden Road, Suite 100, Dallas, Texas 75081 to

Company’s warehouse at 175 Heritage Drive, Pataskala, Ohio

43062 incurred during the Fiscal Quarters ending June 30,

2014 and September 30, 2014, in an aggregate amount not to

exceed Five Hundred Thousand Dollars ($500,000):                     
   $[___,___,___]

 

(h)     (i) one-time out of pocket expenses incurred during the Fiscal

Quarters ending June 30, 2014 and September 30, 2014

and relating to the amendment to the Existing Indebtedness

and related refinancing of debt, including advisory, legal and

consulting fees, and the write off of unamortized

prepayment fees, in an aggregate amount not to exceed One

Million Dollars Two Hundred Fifty Thousand Dollars

                                                ($1,250,000):                                                                                        
    $[___,___,___]

 

(h)     (ii) one-time out of pocket expenses incurred during the

Fiscal Quarter ending December 31, 2014 and relating to the

Restatement Date Transactions, including advisory, legal and

consulting fees, in an aggregate amount not to exceed Four

Million Dollars
($4,000,000):                                                                
$[___,___,___]

 

 

(i)

one-time expenses resulting from credits issued to vendors

relating to services previously rendered in an aggregate amount

not to exceed (i) One Million Six Hundred Thousand Dollars

($1,600,000) incurred during the Fiscal Quarters ending June

30, 2014 and September 30, 2014 and (ii) Six Hundred

Thousand Dollars ($600,000) during the Fiscal Quarter ending

December 31, 2014:     
                                                                        
 $[___,___,___]

 

(j)     non-cash expenses resulting from the mark-to-market

adjustment relating to preferred Capital Stock of Company:        
 $[___,___,___]

 

(k)     any amount deducted from Consolidated Net Income

resulting from any grant of Capital Stock to any members of

the management of Company, in an aggregate amount not to

exceed Four Million Dollars ($4,000,000) in any Fiscal Year:         
$[___,___,___]

 

          (l)     losses resulting from fluctuations in currency exchange
rates:                                  $[___,___,___]

 

(m)     non-cash losses from extraordinary, non-recurring items

                  for such
period:                                                                                   $[___,___,___]

 

(n)     non-cash items decreasing Consolidated Net Income for such

period:                                                                                                                    $[___,___,___]

 

(o)     additional amounts for restructuring, transaction fees and

expenses and other one-time charges not to exceed Two

Million Five Hundred Thousand Dollars ($2,500,000) in the

aggregate, subject to approval of the Administrative Agent in

               each
instance:                                                                                      
 $[___,___,___]

 

 
 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc. 

 

     (ii)     (a)     other non-Cash items increasing Consolidated Net Income
for

                         such period (excluding any such non-Cash item to the
extent it

                         represents the reversal of an accrual or reserve for
potential Cash

                          item in any prior
period):                                                                                        
 $[___,___,___]

 

          (b)     interest
income:                                                                                                              
$[___,___,___]

 

          (c)     gains resulting from fluctuations in currency exchange
rates:                                $[___,___,___]

 

(d)     non-cash gains from extraordinary, non-recurring items for

               such
period:                                                                                                                         
$[___,___,___]

 

(e)     non-cash income resulting from the mark-to-market adjustment

               relating to preferred Capital Stock of
Company:                                                             $[___,___,___]

 

          (f)     other
income:                                                                                                                    $[___,___,___]

 

     (iii)     (a)     non-cash losses resulting from fluctuations in currency
exchange

               rates:                                                                                                                                     
$[___,___,___]

 

          (b)     non-cash losses from extraordinary, non-recurring
items:                                      $[___,___,___]

 

(c)     the add-backs and synergies scheduled on Annex A to the Credit

               Agreement:                                                                                                                         
$[___,___,___]

 

(d)     one-time expenses incurred by the Company and Fifth Gear

Sellers in connection with the Fifth Gear Acquisition (both

before and after, but within thirty (30) days of the Fifth Gear

                                               
Acquisition):                                                                                  
    $[___,___,___]

 

(e)        the add-backs scheduled on Annex B to the Credit Agreement for

such period (limited to the actual amount of any such write-off or

write-down):                                                                                        $[___,___,___]

 

2.     Consolidated Capital
Expenditures:                                                                                        $[___,___,___]

 

3.     Consolidated Cash Interest
Expense:                                                                                     $[___,___,___]

 

4.     Consolidated Current
Assets:                                                                                             
   $[___,___,___]

 

5.     Consolidated Current
Liabilities:                                                                                          
  $[___,___,___]

 

6.     Consolidated EBITDA8:      (i) - (ii)
=                                                                                 
   $[___,___,___]

 

     (i)     (a)     Consolidated Net
Income:                                                                                     
  $[___,___,___]

 

--------------------------------------------------------------------------------

8For purposes of calculating Consolidated EBITDA for the Fiscal Quarter ending
September 30, 2014, Consolidated EBITDA shall be deemed to be $3,434,000.

 

[Second Amendment to Amended and Restated Credit and Guaranty Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc. 

 

          (b)     Consolidated Interest
Expense:                                                                                
 $[___,___,___]

 

          (c)     provisions for taxes based on
income:                                                                      $[___,___,___]

 

          (d)     total depreciation
expense:                                                                                          $[___,___,___]

 

          (e)     total amortization
expense:                                                                                          
$[___,___,___]

 

          (f)     non-Cash items decreasing Consolidated Net
Income:                                            $[___,___,___]

 

(g)     one-time expenses incurred by the Company and Fifth Gear

Sellers in connection with the Fifth Gear Acquisition (both before

               and after closing of the Fifth Gear
Acquisition):                                                            $[___,___,___]

 

(h)     any amount deducted from Consolidated Net Income resulting

from any non-cash grant of Capital Stock to any members of the

management of Company, in an aggregate amount not to exceed

               Four Million Dollars ($4,000,000) in any Fiscal
Year:                                                      $[___,___,___]

 

 

(i)

software development expenses incurred by the Fifth Gear Sellers

between October 1, 2014, through the closing of the Fifth Gear

     Acquisition:                                                                                                  
 $[___,___,___]

 

 

(j)

the add-backs scheduled on Annex B to the Credit Agreement for

such period (limited to the actual amount of any such write-off or

     write-down):                                                                                                 
 $[___,___,___]

 

     (ii)     (a)     non-Cash items increasing Consolidated Net Income for

               such
period9:                                                                                                                       
$[___,___,___]

 

          (b)     interest
income:                                                                                                               $[___,___,___]

 

          (c)     gains resulting from fluctuations in currency exchange
rates:                                $[___,___,___]

 

(d)     non-cash gains resulting from extraordinary, non-recurring

               items:                                                                                                                                   
 $[___,___,___]

 

          (e)     other
income:                                                                                                                   $[___,___,___]

 

 

7.     Consolidated Excess Cash Flow:     (i) - (ii)
=                                                                       
$[___,___,___]

 

     (i)     (a)     Consolidated
EBITDA:                                                                                            
 $[___,___,___]

 

          (b)     interest
income:                                                                                                             
$[___,___,___]

 

(c)     other income (excluding any gains or losses attributable to Asset

               Sales and non-cash other
income):                                                                                   $[___,___,___]

 

--------------------------------------------------------------------------------

9Excluding any such non-Cash item to the extent it represents the reversl of an
accrual or reserve for potential Cash item in any prior period.

 

[Second Amendment to Amended and Restated Credit and Guaranty Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc. 

 

          (d)     Consolidated Working Capital
Adjustment                                                              
 $[___,___,___]

 

     (ii)     (a)     voluntary and scheduled repayments
of Consolidated Total
Debt     :                                                      
  $[___,___,___]

 

(b)     Consolidated Capital Expenditures to the extent permitted to be

incurred under the Credit Agreement (net of any proceeds of (x)

Net Asset Sale Proceeds to the extent reinvested in accordance

with Section 2.13(a), (y) Net Insurance/Condemnation Proceeds

to the extent reinvested in accordance with Section 2.13(b), and

(z) any proceeds of related financings with respect to such

               expenditures:                                                                                                                        
 $[___,___,___]

 

          (c)     Consolidated Cash Interest
Expense                                                                             $[___,___,___]

 

(d)     provisions for current taxes based on income of Company and

its Subsidiaries and payable in cash with respect to such period: $[___,___,___]

 

(e)     any adjustments made to Consolidated EBITDA pursuant to

Section 6.8(f) in connection with the Fifth Gear Acquisition:         
$[___,___,___]

 

(f)     the amount of the items set forth in sections (i)(f), (g), (h) and (i)

in the definition of Consolidated
EBITDA:                                         $[___,___,___]

 

8.     Consolidated Fixed Charges:     (i) + (ii) + (iii) + (iv)
=                                                              $[___,___,___]

 

     (i)     Consolidated Cash Interest
Expense:                                                                                   
 $[___,___,___]

 

     (ii)     scheduled payments of principal on
Consolidated Total
Debt:                                                                                                                       $[___,___,___]

 

     (iii)     Consolidated Capital
Expenditures10:                                                                                  
$[___,___,___]

 

     (iv)     current portion of taxes provided for
with respect to such period
in accordance with
GAAP                                                                                                                     
$[___,___,___]

 

(v)     Restricted Junior Payments paid in cash to any person

(other than a Credit Party) during such
period:                                                                 
$[___,___,___]

 

9.     Consolidated Interest
Expense:                                                                                                 
  $[___,___,___]

 

10.     Consolidated Net Income: (i) - (ii)
=                                                                                         
$[___,___,___]

 

     (i)     the net income (or loss) of Company and its Subsidiaries
on a consolidated basis for such period taken as a single
accounting period determined in conformity with
GAAP:                                $[___,___,___]

 

--------------------------------------------------------------------------------

10For the purposes of determining compliance with Section 6.8(b) of the Credit
Agreement, Consolidated Capital Expenditures in an amount up to $1,000,000 shall
be excluded from the calculation of Consolidated Fixed Charges for each of the
Fiscal Quarters ending March 31, 2015, June 30, 2015 and September 30, 2015.

 

[Second Amendment to Amended and Restated Credit and Guaranty Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc. 

 

     (ii)     (a)     the income (or loss) of any Person (other than a
Subsidiary
of Company) in which any other Person (other than
Company or any of its Subsidiaries) has a joint
interest:                 $[___,___,___]

 

          (b)     the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of Company or is merged
into or consolidated with Company or any of its
Subsidiaries or that Person’s assets are acquired by
Company or any of its
Subsidiaries:                                                   $[___,___,___]

 

          (c)     the income of any Subsidiary of Company to the extent
that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter
or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that
Subsidiary:                                                                                            
 $[___,___,___]

 

          (d)     any gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan:                                  
$[___,___,___]

 

          (e)     to the extent not included in clauses (ii)(a) through (d)
above, any net extraordinary gains or net
extraordinary
losses:                                                                             
$[___,___,___]

 

11.     Consolidated Total
Debt:                                                                                                            $[___,___,___]

 

12.     Consolidated Working Capital:     (i) - (ii)
=                                                                           
 $[___,___,___]

 

     (i)     Consolidated Current
Assets:                                                                                             
  $[___,___,___]

 

     (ii)     Consolidated Current Liabilities:
                                                                                        
 $[___,___,___]

 

13.     Consolidated Working Capital Adjustment:     (i) - (ii)
=                                                       $[___,___,___]

 

     (i)     Consolidated Working Capital as of the
beginning of such period:          $[___,___,___]

 

     (ii)     Consolidated Working Capital as of the end of
such period:           $[___,___,___]

 

14.     Minimum Liquidity:      

 

     Unrestricted cash in Controlled Accounts as of the time of
determination:                             $[___,___,___]

 

                                                                                                                                                  Actual:     $[___,___,___]

                                                                                                                                                  
Required:     $1,000,000 

 

[Second Amendment to Amended and Restated Credit and Guaranty Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc.

 

 

 

15.     Fixed Charge Coverage Ratio:     (i)/(ii)
=                                                                                 
 $[___,___,___]

     (i)     Consolidated Adjusted EBITDA for the four-Fiscal
Quarter Period then
ended:                                                                                  
 $[___,___,___]

 

     (ii)     Consolidated Fixed Charges for such four-Fiscal
Quarter
period:                                                                                                                                       
 $[___,___,___]

   

                                                                                                                                                                
   Actual:     _.__:1.00

                                                                                                                                                                
   Required:     _.__:1.00

 

16.     Leverage Ratio:          (i)/(ii)
=                                                                                                      $[___,___,___]

 

     (i)     Consolidated Total
Debt                                                                                                          $[___,___,___]

 

     (ii)     Consolidated Adjusted EBITDA for the four-
Fiscal Quarter period then
ended:                                                                       
 $[___,___,___]

 

                                                                                                                                                                   
Actual:     _.__:1.00

                                                                                                                                                                   
Required:     _.__:1.00

 

17.

Minimum Consolidated EBITDA:

 

     (i)     Consolidated EBITDA or such Fiscal
Quarter:                                                                   
 $[___,___,___]

 

     (ii)     Minimum Consolidated EBITDA for such Fiscal
Quarter:                                                 $[___,___,___]

 

18.

Maximum Consolidated Capital Expenditures

 

     (i)     Consolidated Capital Expenditures for such
period                                                             
$[___,___,___]

 

     (ii)     Maximum Consolidated Capital Expenditures for such
period:                                          $[___,___,___]

 

[Second Amendment to Amended and Restated Credit and Guaranty Agreement]

 

 
20

--------------------------------------------------------------------------------

 

 

Confidential Treatment Requested by Speed Commerce, Inc.  

 

ANNEX B

 

Speed Commerce Inc.

Balance Sheet Adjustments - EBITDA Addbacks

 

Fiscal Year Ended 3-31-15

 

 

 

1

Goodwill & Intangible Assets

   

Goodwill

63.00

 

Intangibles

39.30

 

Total potential write down

102.30

      2   Web Development and Project Impairment       Total potential write
down  19.10       3   Other Balance Sheet Items       Total potential write offs
(AR, PPE, Reconciliations)  3.40

 

[Second Amendment to Amended and Restated Credit and Guaranty Agreement]

 

 